Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 7/13/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 4 and 14-22 have been fully considered and are persuasive. The amendments to claims 4 and 14 overcome the previous rejections. The 35 U.S.C. 112(b) rejections of claims 4 and 14-22  have been withdrawn. 
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Figs. A and B disclose only a singular tubular member, and that Fig. C labels leaflets as tubular members. The Examiner respectfully disagrees. Fig. A does show only one tubular member, however Fig. B shows three tubular members such as the one shown in Fig. A arranged circumferentially to form the body. While the shape of the three tubular members in Fig. B are different from how they are illustrated in Fig. A, they would still be interpreted as tubular members as they are the same component as shown in Fig. A wherein the tubular members maintain a convex shape. Additionally, even in the convex shape as shown in Fig. B, the tubular members would still be interpreted as being tubular as they are elongated and hollow. Additionally, once joined to form the tubular body, the interior portion of each tubular member forms the leaflet, as shown in Fig. C. The leaflets are labelled as tubular members in Fig. C as tubular members form the leaflets, and therefore the labelled tubular members would also encompass the leaflets. 
Regarding claim 1, the Applicant argues that Grundeman et al. (U.S. 10,039,640) does not disclose “at least two tubular members,” that “each tubular member is fixedly attached to an adjacent 
Regarding claim 6, the Applicant argues that Grundeman et al. does not disclose “at least two adjoined tubular members sealed at one end.” The Examiner respectfully disagrees. Grundeman et al. discloses three tubular members, as shown in Fig. B. Additionally, each tubular member is sealed at one end, as each tubular member is stitched (col. 16, lines 21-25), causing the tubular members to be sealed.
Regarding claim 7, the Applicant argues that Grundeman et al. does not disclose at least two leaflets that are each defined by a tubular member or that the first end of each tubular member is open and the second end of each tubular member is closed. The Examiner respectfully disagrees. Grundeman et al. discloses three tubular members, as shown in Fig. B. Each of these tubular members forms a leaflet (col. 16, lines 46-63). Additionally, the first end of each tubular member (as shown in Fig. B) is open (Fig. 1h), and the second end is closed, as each tubular member is stitched at the second end (col. 16, lines 21-25), causing the tubular members to be closed.
Regarding claim 14, the Applicant argues that Grundeman et al. does not disclose the steps of “providing at least two tubular members,” aligning them along their “tubular member longitudinal axis,” “attaching adjacent tubular members,” or the step of “closing each tubular membrane at the tubular membrane second end.” The Examiner respectfully disagrees. Grundman et al. includes the steps of .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundeman et al. (U.S. Patent No. 10,039,640).
Regarding claim 1, Grundeman et al. discloses a prosthetic valve, comprising: a body (as shown in Fig. B, derived from Fig. 1e) comprising a first end (as shown in Fig. B), a second end (as shown in Fig. B), an outer surface (as shown in Fig. B), and an annular region (as shown in Fig. B), and defining a longitudinal axis (as shown in Fig. B), the body comprising at least two tubular members (as shown in Fig. B) aligned with the longitudinal axis; wherein each tubular member being fixedly attached to an adjacent tubular member (as shown in Fig. B) along an adjoining exterior surface in a direction along the longitudinal axis, wherein adjacent tubular members are considered to be attached along adjoining exterior surfaces as the tubular members are exterior to one another as opposed to being arranged concentrically, allowing each tubular member to be positioned along the exterior surface of the adjoining tubular member, such that portions of the exterior surface of the adjoined tubular members circumferentially form a wall of the body (as shown in Fig. C, derived from Fig. 1h); wherein each tubular member being fixedly closed at the second end, the luminal surface of each tubular member defining a top surface of a leaflet (col. 16, lines 46-63), wherein the portions of the exterior surface at the first end of the adjoined tubular members that do not form the wall of the body define commissures (as shown in Fig. C).

    PNG
    media_image1.png
    588
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    548
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    512
    503
    media_image3.png
    Greyscale

Regarding claim 2, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet comprises a commissure region, which is considered the portion of the leaflet wherein the leaflet is attached to the rest of the valve (along stitch 31; col. 16, lines 46-63), and an annulus region (5), which is considered the free edge portion of the leaflet which is positioned in the annulus of the body (Fig. 1h).
Regarding claim 3, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet is integral with the annular region of the body (as shown in Fig. C).
Regarding claim 4, Grundeman et al. discloses the prosthetic valve of claim 2, wherein the commissure region and the annulus region (5) of each leaflet is contiguous (Fig. 1f), wherein the commissure region is considered the portion of the leaflet wherein the leaflet is attached to the rest of the valve (along stitch 31; col. 16, lines 46-63), and an annulus region (5) is considered the free edge portion of the leaflet which is positioned in the annulus of the body (Fig. 1h).
Regarding claim 5, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet and corresponding annular region of the body are formed by each tubular member (Fig. B).
Regarding claim 6, Grundeman et al. discloses a prosthetic valve, comprising a body (as shown in Fig. B) comprising at least two adjoined tubular members (as shown in Fig. B) sealed at one end, wherein each sealed tubular member forms a leaflet (col. 16, lines 46-63).
Regarding claim 7, Grundeman et al. discloses a prosthetic valve, comprising: a body (as shown in Fig. B) defining a longitudinal axis (as shown in Fig. B); the body comprising at least two leaflets, each leaflet being defined by a tubular member aligned with the longitudinal axis (col. 16, lines 46-63), the tubular member (as shown in Fig. A, derived from Fig. 1f) comprising a first end (as shown in Fig. A), a second end (as shown in Fig. A), an exterior surface (as shown in Fig. A), and a luminal surface (as shown in Fig. A); the first end of the tubular member being open and the second end of the tubular member being closed such that the luminal surface of the tubular member forms a top surface of a leaflet (col. 16, lines 46-63).
Regarding claim 8, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve comprising two tubular members (col. 15, lines 22-27).
Regarding claim 9, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve comprising three tubular members (col. 15, lines 22-27).
Regarding claim 10, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve which is a bi-leaflet valve (col. 15, lines 22-27).
Regarding claim 11, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve which is a tri-leaflet valve (col. 15, lines 22-27).
Regarding claim 12, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be and vein valve (col. 15, lines 28-30).
Regarding claim 14, Grundeman et al. discloses a method of making a prosthetic valve, comprising: providing at least two tubular members (as shown in Figs. D-E, derived from Figs. 1f and 1e), each of the tubular members (as shown in Fig. D-E) comprising a tubular member first end (as shown in Fig. D), a tubular member second end (as shown in Fig. D), an exterior surface (as shown in Fig. D), and a luminal surface (as shown in Fig. D) and defining a tubular member longitudinal axis (as shown in Fig. D); aligning the at least two tubular members along the tubular member longitudinal axis (col. 16, lines 26-30); attaching adjacent tubular members along an adjoining exterior surface in a direction along the tubular member longitudinal axis to form a body (as shown in Fig. E; col. 16, lines 34-40), the body (as shown in Fig. E) comprising a body first end (as shown in Fig. E), a body second end (as shown in Fig. E), an outer surface (as shown in Fig. E), and annular region (as shown in Fig. E), and defining a body longitudinal axis (as shown in Fig. E), wherein portions of the exterior surface of the adjoined tubular members circumferentially form a wall (as shown in Fig. C) of the body; and closing each tubular member (as shown in Fig. D) at the tubular member second end (as shown in Fig. D) such that the luminal surface of each tubular member defines a top surface of a leaflet (col. 16, lines 21-25; Fig. 1f), wherein the portions of the exterior surface at the first end of the adjoined tubular members that do not form the wall of the body define commissures (as shown in Fig. C).

    PNG
    media_image4.png
    605
    611
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    516
    548
    media_image5.png
    Greyscale

Regarding claim 15, Grundeman et al. discloses the method of claim 14, wherein at least one of the tubular members is a synthetic tubular member (col. 12, lines 57-60).
Regarding claim 16, Grundeman et al. discloses the method of claim 14, wherein the body comprises at least one synthetic tubular member (col. 12, lines 57-60).
Regarding claim 17, Grundeman et al. discloses the method of claim 14, wherein the attaching is with stitches (30).
Regarding claim 18, Grundeman et al. discloses the method of claim 14, wherein the closing is with stitches (31).
Regarding claim 19, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve comprising two tubular members (col. 15, lines 22-27).
Regarding claim 20, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve comprising three tubular members (col. 15, lines 22-27).
Regarding claim 21, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve which is a bi-leaflet valve (col. 15, lines 22-27).
Regarding claim 22, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve which is a tri-leaflet valve (col. 15, lines 22-27).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774